Citation Nr: 0809573	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, to include as a result of exposure to asbestos.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a bilateral hip 
condition.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1965 to May 
1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The case was certified to the Board by the New 
York, New York RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005 the veteran submitted a claim for service 
connection for the above-listed disorders.  Along with his 
claim, the veteran submitted VA Form 21-4142, noting 
treatment for the claimed disorders at VA hospitals.  
Additionally, on his claim for benefits, the veteran also 
indicated that he received Social Security benefits as well 
as received disability benefits from the Office of Worker's 
Compensation. 

While the RO requested that the veteran clarify which VA 
facilities he received treatment at, the appellant did not 
respond.  Still, there is no indication that any attempt was 
made obtain these records either the Social Security or 
workers compensation records.  The duty to assist requires 
further development.  38 C.F.R. § 3.159(c) (2007).    

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the veteran to 
provide the names, addresses, and dates 
of treatment of any VA and non-VA 
providers, who treated him for hearing 
loss, tinnitus, vertigo, a respiratory 
condition, or a left knee or bilateral 
hip condition.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of all pertinent 
treatment records.  If the RO cannot 
locate any identified VA records, the RO 
must specifically document what attempts 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.  If the RO is 
unsuccessful in its efforts to obtain 
private medical records it should so 
inform the veteran of its inability to 
obtain the evidence and request that he 
submit such evidence.

2.  After obtaining any necessary 
authorization, the RO must attempt to 
obtain copies of the veteran's Social 
Security Administration records, 
including any medical records.  If the RO 
is unsuccessful in its efforts to obtain 
any such evidence, it must: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims. The claimant must then be given 
an opportunity to respond should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran to submit such evidence.

3.  Finally, after obtaining the 
necessary authorizations, the RO should 
attempt to obtain copies of any medical 
records from the appropriate Office of 
Worker's Compensation.  If the RO is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran of its inability to obtain the 
evidence and request the veteran to 
submit such evidence.

4.  After the foregoing, the RO should 
readjudicate the claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

